Case 1:21-cv-22391-MGC Document 9 Entered on FLSD Docket 08/13/2021 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-22391-CIV-COOKE/O'SULLIVAN

 MACEO PHIFFER

        Plaintiff,
 vs.

 GREENSTAR LANDSCAPING, CO.
 and PETER E. MASI,

       Defendants.
 ______________________________/

                                               ORDER

        THIS MATTER is before the Court pursuant to an order of reference entered by the

 Honorable Marcia G. Cooke, United States District Judge, on the Notice of Acceptance of Rule

 68 Offer (DE# 5, 7/20/21). See Order Referring Plaintiff’s Notice of Acceptance of Defendants’

 Offer of Judgment to U.S. Magistrate Judge for Report and Recommendation (DE# 8, 8/12/21).

 Having reviewed the applicable filings and the law, it is

        ORDERED AND ADJUDGED that a fairness hearing pursuant to Lynn Food Stores v.

 United States, 679 F.2d 1350 (11th Cir. 1982) is set before the undersigned on Friday, August

 20, 2021, at 2:30 PM. The parties shall be prepared to discuss the terms of the settlement

 agreement and the reasonableness of plaintiff’s counsel’s fees. Request for continuance

 of this cause shall not be considered unless addressed to this Court in the form of a written

 motion. All parties (and non-parties who wish to attend) shall, at the time of the hearing, call the

 Court’s audio conference number (888) 363-4735 and enter the access code 7229437#. To the

 extent possible, counsel arguing the matter must call from a landline. All other attendees

 must keep their telephone on mute.

        DONE AND ORDERED in Chambers at Miami, Florida this 13th day of August, 2021.


                                       _______________________________________
                                       JOHN J. O’SULLIVAN
                                       CHIEF UNITED STATES MAGISTRATE JUDGE
